United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-5088                                                    September Term, 2020
                                                               FILED ON: MAY 25, 2021
CENTER FOR BIOLOGICAL DIVERSITY,
                   APPELLANT

v.

DEBRA HAALAND, U.S. SECRETARY OF THE INTERIOR, ET AL.,
                  APPELLEES


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:18-cv-02576)



       Before: SRINIVASAN, Chief Judge, TATEL and RAO, Circuit Judges.

                                         JUDGMENT

       This appeal from a final order of the United States District Court for the District of
Columbia granting the Fish and Wildlife Service’s motion to dismiss was presented to the court
and briefed and argued by counsel. The court has afforded the issues full consideration and has
determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). For the following
reasons, it is
       ORDERED and ADJUDGED that the decision of the district court be affirmed.
         The Center for Biological Diversity (“Center”) filed a complaint against the Fish and
Wildlife Service (“Service”) for its failure to provide notice and comment on some of its
guidelines, allegedly in violation of Section 4(h) of the Endangered Species Act (“ESA”). The
district court dismissed the Center’s complaint, holding that it lacked jurisdiction because the
Center has suffered no injury in fact sufficient to confer standing. See Ctr. for Biological Diversity
v. Bernhardt, 442 F. Supp. 3d 97 (D.D.C. 2020). We agree.
        Under the ESA, the Service must decide whether to list a species as endangered or
threatened “solely on the basis of the best scientific and commercial data available … after
conducting a review of the status of the species.” 16 U.S.C. § 1533(b)(1)(A). To compile the data
required for its decisions, the Service creates species status assessments. The Service has also
created a “Framework” that details how to prepare an assessment. Under Section 4(h) of the ESA,

                                                  1
the Service must put certain guidelines through notice and comment if they “insure that the
purposes of this section are achieved efficiently and effectively.” Id. § 1533(h). The Center
asserted that the Service violated that Section by failing to put the Framework through notice and
comment.
        This court reviews de novo whether a party has standing. See Defs. of Wildlife v.
Perciasepe, 714 F.3d 1317, 1323 (D.C. Cir. 2013). As the party invoking our jurisdiction, the
Center has the burden to show that it has suffered an injury in fact, its injury is fairly traceable to
the Service’s action, and a favorable judicial decision is likely to redress the Center’s injury. See
Bennett v. Spear, 520 U.S. 154, 162 (1997). An injury in fact is “an invasion of a legally protected
interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or
hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (cleaned up).
        The Center argues that it has established an informational injury because the Service’s
failure to provide notice and comment on the Framework deprived it of information that
Section 4(h) required the Service to disclose. The Center also contends that it has suffered a distinct
organizational injury. Regardless of how the alleged harm is characterized, the Center has not
suffered an injury in fact sufficient to establish standing.
        The failure to provide for notice and comment on the Framework is a procedural injury
that on its own does not confer standing. See Sierra Club v. EPA, 754 F.3d 995, 1002 (D.C. Cir.
2014). When alleging the deprivation of a procedure such as notice and comment, the complainant
must demonstrate that it has also “suffered personal and particularized injury.” Int’l Bhd. of
Teamsters v. Transp. Sec. Admin., 429 F.3d 1130, 1135 (D.C. Cir. 2005) (cleaned up). The
“deprivation of a procedural right without some concrete interest that is affected by the
deprivation—a procedural right in vacuo—is insufficient to create Article III standing.” Summers
v. Earth Island Inst., 555 U.S. 488, 496 (2009); accord Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
1549 (2016). In other words, to confer standing “[a] procedural injury … must be tethered to some
concrete interest adversely affected by the procedural deprivation.” WildEarth Guardians v.
Jewell, 738 F.3d 298, 305 (D.C. Cir. 2013).
        Here the Center fails to demonstrate that it has suffered any harm beyond the denial of
notice and comment. It does not allege that the failure to follow the procedures has resulted in any
particular decision or action that has injured the Center. The closest it comes is mentioning the Rio
Grande cutthroat trout as an example of when the Service developed a species status assessment,
but it has not challenged the use of the Framework in that listing decision here. The Center’s
challenge to the forgone notice and comment is thus untethered to any particular proceeding or
decision in which the Framework has been used. As the Supreme Court has explained, losing the
ability to comment on agency action in the abstract is a procedural injury insufficient to confer
standing. See Summers, 555 U.S. at 496–97; Int’l Bhd. of Teamsters, 429 F.3d at 1135 (“[T]he
mere inability to comment effectively or fully, in and of itself, does not establish an actual
injury[.]”) (cleaned up).
        The Center cannot change this conclusion by labeling its injury as informational. If a party
could “simply reframe[] every procedural deprivation in terms of informational loss,” it could
make “an end run around the Supreme Court’s procedural injury doctrine and render [the Court’s]
direction in Summers meaningless.” Wilderness Soc’y, Inc. v. Rey, 622 F.3d 1251, 1260 (9th Cir.
2010).


                                                  2
        In any event, the Center fails to demonstrate standing on the basis of an informational
injury. Our test for informational injury requires a “plaintiff [to] show that (1) it has been deprived
of information that, on its interpretation, a statute requires the government or a third party to
disclose to it, and (2) it suffers, by being denied access to that information, the type of harm
Congress sought to prevent by requiring disclosure.” Elec. Priv. Info. Ctr. v. Presidential Advisory
Comm’n on Election Integrity, 878 F.3d 371, 378 (D.C. Cir. 2017) (cleaned up). The Center cannot
satisfy this test for a fundamental reason: it has not articulated a “sufficiently concrete and
particularized informational injury.” Id. (cleaned up); see also Lujan, 504 U.S. at 560 (explaining
that Article III requires an injury in fact to be “concrete and particularized”). Although “[n]otice,
of course, is a form of information,” a statute providing for notice and comment is not “tantamount
to a right to information.” Wilderness Soc’y, 622 F.3d at 1259. And the Center has provided no
explanation pinpointing what information it has lost from the absence of notice and comment on
the Framework. 1 Compare Friends of Animals v. Jewell, 824 F.3d 1033, 1041–42 (D.C. Cir. 2016)
(concluding that Section 10(c) of the ESA required the disclosure of information about the taking
of three antelope species and therefore the deprivation of that information could inflict a concrete,
particularized informational injury). The Center has thus not shown that it has suffered an
informational injury.
         The Center also maintains it has suffered a standalone organizational injury. Yet the Center
did not purport to raise an organizational injury below separate from its informational injury, and
it cannot mend the deficiencies of its asserted informational injury by repackaging that injury as
organizational. To the extent the Center advances any other basis for organizational standing on
appeal, those arguments are waived. See Huron v. Cobert, 809 F.3d 1274, 1280 (D.C. Cir. 2016)
(“[I]t is not the province of an appellate court to hypothesize or speculate about the existence of
an injury Plaintiff did not assert to the district court.”) (cleaned up).
       “[T]he requirement of injury in fact is a hard floor of Article III jurisdiction,” Summers,
555 U.S. at 497, and the Center has not met its burden of demonstrating it. For the foregoing
reasons, we affirm the district court’s dismissal of the Center’s complaint for lack of jurisdiction.
                                                      ***
        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.
                                                 Per Curiam




1
  We need not assess whether the first clause of Section 4(h), which provides that the Service “shall … publish”
guidelines in the Federal Register, amounts to a disclosure requirement independent of the notice and comment
requirement. See 16 U.S.C. § 1533(h). The Center has identified only one document that the Service did not publish
in the Federal Register—the Framework. Because the Center is now in possession of that document, the Center has
not been deprived of that information for purposes of establishing standing.

                                                        3
          FOR THE COURT:
          Mark J. Langer, Clerk

    BY:   /s/
          Daniel J. Reidy
          Deputy Clerk




4